—In an action to recover damages for personal injuries, etc., the defendant appeals, as limited by its brief, from so much of an order of the Supreme Court, Kings County (R. Goldberg, J.), dated January 28, 1998, as granted that branch of the plaintiffs’ motion which was for partial summary judgment on the issue of liability under Labor Law § 240 (1), and denied its cross motion for summary judgment dismissing the complaint.
Ordered that the order is affirmed insofar as appealed from, with costs.
The work engaged in by the injured plaintiff at the time of his accident constituted the repair of a structure within the meaning of Labor Law § 240 (1) (see, Purdie v Crestwood Lake Hgts. Section 4 Corp., 229 AD2d 523). The defendant’s contention that the injuries were not caused by the failure to provide adequate safety devices is raised for the first time on appeal and, in any event, is without merit (see, Labor Law § 240 [1]; Young Soo Park v Jay St. Realty Assocs., 249 AD2d 300; Grayson v City of New York, 241 AD2d 338; Devlin v Sony Corp., 237 AD2d 201; Madden v Trustees of Duryea Presbyt. Church, 210 AD2d 382).
The defendant’s remaining contentions are without merit. Copertino, J. P., Joy, Krausman and Goldstein, JJ., concur.